Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-2260

                          JOSEPH C. DRESSLER,

                         Plaintiff, Appellant,

                                      v.

              COMMUNITY SERVICE COMMUNICATIONS, INC.,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE


       [Hon. Margaret J. Kravchuk, U.S. Magistrate Judge]


                                   Before

                        Boudin, Chief Judge,
                 Selya and Lipez, Circuit Judges.



     Joseph C. Dressler on brief pro se.
     S. Mason Pratt, Ella L. Brown, and Pierce Atwood on brief for
appellee.



                           November 19, 2004
     Per Curiam.    For four years Joseph Dressler was manager in

charge of the Human Resources department of Commtel, a Maine

telecommunications company.   In the fall of 2000, Dressler, with

company approval, took intermittent leave to assist his wife,

then undergoing weekly treatments for cancer.     The Family and

Medical Leave Act (FMLA), 29 U.S.C. §§ 2601-54, requires the

employer to permit up to 12 weeks of unpaid leave a year to care

for a family member, intermittent leave being permitted at the

employer's discretion, id. § 2612.

     At the time, the company was undergoing a dramatic expansion

into new areas.    In December 2000, Dressler told Scott Roberts,

the president and chief operating officer of the company, that he

might need additional FMLA leave, although he was unsure how much

or when.   According to Dressler, Roberts replied that if he did

so, the company might need to appoint a director of Human

Resources, over Dressler, to head the department.

     Dressler in fact took only a few days of FMLA leave over the

next ten months.      Nevertheless, in the spring of 2001, the

company did appoint a director to head the Human Resources unit;

Dressler kept his title and pay but no longer headed the unit.

When financial reverses struck the company a few months later,

there was a major companywide reduction in force and Dressler

lost his job while the new Human Resources director was retained.




                                -2-
     Dressler filed suit against the company under the FMLA.

After discovery, the company moved for summary judgment.                 An

extensive opinion granting summary judgment to the company was

entered, 275 F. Supp. 2d 17 (D. Me. 2003), and Dressler now

appeals.

     Although Dressler's claims have varied during the course of

the case, on appeal the issues have been narrowed.            Dressler now

complains not about his ultimate discharge but rather about the

company's decision to bring in a division chief over Dressler's

head or, if the position was to be created at all, the company's

failure to name Dressler to this position.             Under the FMLA, an

employee is entitled to be restored to his or her former position

or an equivalent one after returning from FMLA leave, 29 U.S.C.

§ 2614(a)(1), and an employer is prohibited from interfering with

this right, id. § 2615(a)(1).       The FMLA also contains a ban on

retaliating against an employee for exercising his or her rights,

id. §§ 2615(a)(2), 2615(b); 29 C.F.R. § 825.220(c), but Dressler

no longer relies upon a retaliation theory.

     The evidence surrounding the decision to install a new

division chief for the Human Resources unit is complicated and is

described    in   considerable   detail     in   the    district    court's

decision.    275 F. Supp. 2d at 19-21.       Although the prospect of

Dressler's   taking   further    extended   leave      may   have   prompted

Roberts to consider the possibility of such a position, there was


                                  -3-
extensive       evidence       that   by   the     spring    of     2001,     Dressler's

performance       in     the    company      had    deteriorated          (there     were

complaints from other managers); the company was also creating a

number     of    new    division      directors,      during      the     same   period,

requiring the managers to report to those new chiefs; and the

company was independently interested in expanding the capability

of   the        Human    Resources         unit     to      include       a    so-called

"organizational         development"       function–-a        set    of     skills   that

Dressler did not fully possess.                    There were thus substantial

reasons for the company to introduce a new director, other than

Dressler, to head the division.

     We will assume that Dressler, even though restored to his

original title and salary, was not fully restored to his old

position because that position had once included the leadership

of the Human Resources unit which was now in the hands of the

director.        Nevertheless, the obligation to restore an employee

who has taken leave is qualified; if a change in position would

have occurred regardless of whether the employee took leave, the

FMLA does not protect him against such change.                              29 U.S.C. §

2614(a)(3)(B); 29 C.F.R. § 825.216(a).

     In substance, the district court ruled that a director of

the unit would have been appointed regardless of whether Dressler

had taken leave and that, due to the judgments about Dressler's

performance and his lack of organizational development skills,


                                           -4-
that person would not have been Dressler.           275 F. Supp. 2d at 24-

25.     The question for us is whether the district court was

entitled to reach this conclusion at the summary judgment stage,

finding the evidence so one-sided that no material issue of

disputed fact was posed for a jury.

        We have considered the same evidence, reviewed the matter de

novo and drawn all reasonable inferences in Dressler's favor.

Joyal    v.   Hasbro,   Inc.,   380    F.3d   14,   16   (1st   Cir.   2004).

Nevertheless, we agree with the district court's evaluation. The

possibility that Dressler would need considerable FMLA leave in

2001 may have played a role in prompting Roberts to consider the

need for a director.      But directors were named in various other

departments as well; Dressler only took minimal FMLA leave after

December 2000; and the independent reasons for appointing a Human

Resources director other than Dressler were substantial and

sufficient to explain the decision.            No reasonable jury could

have found otherwise.

        Affirmed.




                                      -5-